DETAILED ACTION
Claim(s) 1-16, 18, and 19 are pending for consideration following applicant’s preliminary amendment filed 6/11/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the control means" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the water consumption device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the water consumption device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quigley et al. (US Patent Application 2016/0115675).
Regarding Claim 19, when making and using the device of Quigley, Quigley necessarily discloses a method performed in a recycling device (Figure 2) for recycling used water from at least one used water source (including 116 as shown in Figure 2), the method comprising: receiving used water from the at least one water source (via line 142 as shown in Figure 2) in a first water tank 120; measuring (via sensor 160) the water quality of used water in the first water tank (e.g. turbidity; para. 0032); determining if the water quality of used water is above or below a determined threshold level (para. 0039); and if the water quality is above the determined threshold level, either recycling the used water out of the recycling device from the first water tank 120 to the at least one water source 116 (as shown in Figure 2; this step is performed as described in para. 0027; it is noted that if the quality of the water is below the determined threshold level the water is drained from the tank – i.e. the water is only delivered to source 116 if the quality is above the threshold) or storing the used water in a second water tank for recycling to the at least one water source (it is noted that the second alternative limitation after the term “or” is not seen to be required because the first limitation is met as described above; however, Quigley is seen to disclose storing the water in the pressure tank shown in in Figure 2 downstream of the pump).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 11-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tontegode (US Patent Application 2011/0036410) in view of Quigley et al. (US Patent Application 2016/0115675).
Regarding Claim 1, Tontegode discloses a recycling device (abstract) for recycling used water from at least one used water source 10, wherein the recycling device comprises a first water tank A arranged to receive used water from the at least one water source (via conduit 12), a first sensor means 16A arranged in the first water tank A, wherein the recycling device comprises a second water tank B arranged to store used water within the recycling device (via conduit 12), and a water pump 32 and one or more valves (including 24A) arranged in the recycling device such that used water is able to be recycled out of the recycling device from the first water tank A to the at least one water source 10 (valve 24A controls the outflow of tank A to pump 32 and water source 10 via conduit 26 as shown in the figure), or be stored in the second water tank for recycling to the at least one water source when the water quality of the used water is above a determined threshold level (Tontegode discloses the first limitation of the set of alternative limitations delineated by the term “or”).
Tontegode does not disclose the first sensor means is arranged to measure water quality.
Quigley teaches a greywater recycling system and further teaches a sensor 160 of a greywater storage tank 120 is arranged to measure water quality (e.g. turbidity; para. 0032) for the purpose of monitoring stagnation for the possible need for purging the tank (para. 0032).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tontegode such that the storage tanks include water quality sensors as taught by Quigley for the purpose of monitoring stagnation for the possible need for purging the tanks (as taught by Quigley; para. 0032).  It is noted that, the proposed combination of Tontegode and Quigley further teaches water is stored in the second water tank (in both tanks A and B of Tontegode as the sensor taught by Quigley is provided in each tank of Tontegode as described above) for recycling to the at least one water source when the water quality of the used water is above a determined threshold level (as taught by Quigley in para. 0039; threshold level 340).
Regarding Claim 2, Tontegode further discloses the water pump 32 and one or more valves (including 24A and 24B) further arranged in the recycling device such that used water stored in the second water tank B is able to be recycled out of the recycling device from the second water tank B (via conduit 26).
Regarding Claim 3, Tontegode is seen as further disclosing control means (including flow switch 30) configured to control the pump 32 (para. 0017) and the one or more valves (the valves 24A and 24B are inherently controlled by some control means; the valves are shown with actuators in the figure; alternatively, valve 44 is closed in response to the activation of flow switch 30, the valve 44 readable as part of the “one or more valves”) to recycle used water out of the recycling device from the first water tank A or the second water tank B when at least one water consumption device 10 connected to the recycling device is determined to be in need of water (as determined by the flow switch 30 as described in para. 0017).  
As described above, the structure including the flow switch of Tontegode is seen to be readable on the recited “control means”.  Alternatively, in the event that Tontegode is not seen as disclosing the control means, Quigley further teaches control means 102 includes a processor 202 and memory 204 to receive data from sensors 160 and control pumps, drain valves and bypass valves (para. 0028, 0029).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tontegode to include a control means having a processor and memory to control the pump and valves as taught by Quigley for the purpose of utilizing a programmable control means to thereby ensure that the system operates as desired.
Regarding Claim 4, Tontegode is seen as further disclosing control means (including flow switch 30) configured to control the pump 32 (para. 0017) and the one or more valves (including valves 24A, 24B and 44 as described above) to discharge used water out from the first water tank A when the second water tank is determined to be full and at least one water consumption device connected to the recycling device is determined not to be in need of water, or when information indicating that the used water in the first water tank A is to be discharged has been received (the flow switch 30 identifying a flow is seen to be “information” that water in the tank “is to be discharged” because switch 30 is activated when water is needed at machine 10 water is inherently needed; Tontegode discloses the second limitation of the set of alternative limitations delineated by the term “or”).  Alternatively, Tontegode as further modified by Quigley (as described with respect to claim 3 above, this further modification is incorporated herein) further discloses the control means to control the pump and valves as taught by Quigley.  
Regarding Claim 5, Tontegode is seen as further disclosing control means (including flow switch 30) configured to control the pump 32 (para. 0017) and the one or more valves (including valves 24A, 24B and 44 as described above) to discharge stored used water from the second water tank B when the stored used water in the second water tank is determined to have been stored for a determined period of time (i.e. the water has become stagnant as taught by Quigley as described with respect to claim 1 above) or information indicating that the stored used water in the second water tank is to be discharged has been received in the control means (Tontegode discloses the first limitation of the set of alternative limitations delineated by the term “or”).  It is noted that the pump is seen to be “controlled” even when it is not running; i.e. the state of being off is a controlled state.  Alternatively, Tontegode as further modified by Quigley (as described with respect to claim 3 above, this further modification is incorporated herein) further discloses the control means to control the pump and valves as taught by Quigley.  
Regarding Claim 8, Tontegode does not disclose the control means comprises a processor and a memory, wherein the memory is containing instructions executable by the processor.
Quigley further teaches control means 102 includes a processor 202 and memory 204 to receive data from sensors 160 and control pumps, drain valves and bypass valves (para. 0028, 0029), wherein the memory is containing instructions executable by the processor (this is inherent in a memory/controller arrangement and also taught by Quigley in para. 0045).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tontegode to include a control means having a processor and memory to control the pump and valves as taught by Quigley for the purpose of utilizing a programmable control means to thereby ensure that the system operates as desired.
Regarding Claim 11, Tontegode in view of Quigley further discloses wherein the measured water quality from the first sensor means (sensor 160 as taught by Quigley as described above) comprise one or more of: the electrical conductivity, the temperature and the turbidity of the used water within the first water tank (e.g. turbidity; para. 0032 of Quigley).
Tontegode does not disclose control means configured to control the pump and the one or more valves based on the measured water quality from the first sensor means.
Quigley further teaches control means 102 configured to control a pump and one or more valves based on the measured water quality from the first sensor means 160 (para. 0021).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Tontegode to include control means configured to control the pump and valves based on the measured water quality as taught by Quigley for the purpose of providing a means for purging the tanks in the event that the water quality is not satisfactory.
Regarding Claim 12, Tontegode further discloses the first sensor means is further arranged to measure the amount of used water in the first water tank (Tontegode discloses level sensing via 16A and 18A).  Tontegode further discloses control means to control the one or more valves based on the amount of used water in the first water tank (i.e. shutting valve 24A and opening valves 46A and 22A for a rinsing cycle when the water level drops below the level of 18A) based on the amount of used water in the first water tank indicated by the first sensor means (as described above).
Tontegode does not specifically disclose controlling the pump based on the amount of water in the first tank.  
Quigley further teaches operating the pump system 156 based on water quantity in the tank (para. 0027).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Tontegode such that the pump is controlled based on the amount of used water in the storage tanks as taught by Quigley for the purpose of eliminating the possibility of the pump running without any recycled water.
Regarding Claim 13, Tontegode further discloses a second sensor means is further arranged to measure the amount of used water in the second water tank (Tontegode discloses level sensing via 16B and 18B).  Tontegode further discloses control means to control the one or more valves based on the amount of used water in the first water tank (i.e. shutting valve 24B and opening valves 46B and 22B for a rinsing cycle when the water level drops below the level of 18B; this is achieved in the same manner as described with respect to tank A) based on the amount of used water in the second water tank indicated by the second sensor means (as described above).
Tontegode does not specifically disclose controlling the pump based on the amount of water in the second tank.  
Quigley further teaches operating the pump system 156 based on water quantity in the tank (para. 0027).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Tontegode such that the pump is controlled based on the amount of used water in the storage tanks as taught by Quigley for the purpose of eliminating the possibility of the pump running without any recycled water.
Regarding Claim 14, Tontegode in view of Quigley further discloses the second sensor means is further arranged to measure the water quality of the used water in the second water tank (as taught by sensor 160 of Quigley; the proposed modification of Tontegode in view of Quigley as described with respect to claim 1 above adds a water quality sensor to each tank of Tontegode), wherein the measured water quality from the second sensor means comprise one or more of: the electrical conductivity, the temperature and the turbidity of the used water within the second water tank (measures the turbidity of the water as taught by Quigley; para. 0032).
Tontegode does not disclose control means configured to control the pump and the one or more valves based on the measured water quality from the second sensor means.
Quigley further teaches control means 102 configured to control a pump and one or more valves based on the measured water quality from the sensor means 160 (para. 0021).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Tontegode to include control means configured to control the pump and valves based on the measured water quality of each of the tanks as taught by Quigley for the purpose of providing a means for purging the tanks in the event that the water quality is not satisfactory.
Regarding Claim 15, Tontegode further discloses the at least one used water source 10 comprises a water outlet (outlet coupled to 12 as shown in the figure) connectable to a drain (connectable via the tanks to conduit 20A leading to the drain), and the water consumption device (washing machine 10; the water consumption device and used water source are the same element in the same manner as achieved by applicant) comprises a water inlet (coupled to conduit 26 as shown in the figure) connectable to a clean water source (connectable to the city water supply as shown in the figure).
Regarding Claim 16, Tontegode in view of Quigley (the proposed modification of Tontegode in view of Quigley as described with respect to claim 1 above is incorporated herein) discloses a recycling system (greywater recycling system) comprising at least one used water source (10 of Tontegode), and a recycling device according to claim 1 (as described above).
Regarding Claim 18, Tontegode further discloses the water consumption device (washing machine 10), and the used water source (washing machine 10) are the same device.
Regarding Claim 19, when making and using the device of Tontegode, Tontegode necessarily discloses a method performed in a recycling device (abstract) for recycling used water from at least one used water source (washing machine 10), the method comprising: receiving used water from the at least one water source 10 in a first water tank A (para. 0013).
Tontegode does not disclose measuring the water quality of used water in the first water tank; determining if the water quality of used water is above or below a determined threshold level; and if the water quality is above the determined threshold level, either recycling the used water out of the recycling device from the first water tank to the at least one water source or storing the used water in a second water tank for recycling to the at least one water source.
Quigley teaches a method and system of recycling greywater and further teaches measuring (via sensor 160) the water quality of used water in the first water tank 120 (e.g. turbidity; para. 0032) and determining if the water quality of used water is above or below a determined threshold level (para. 0039); and if the water quality is above the determined threshold level, either recycling the used water out of the recycling device from the first water tank 120 to the at least one water source 116 (as shown in Figure 2; this step is performed as described in para. 0027; it is noted that if the quality of the water is below the determined threshold level the water is drained from the tank – i.e. the water is only delivered to source 116 if the quality is above the threshold) or storing the used water in a second water tank for recycling to the at least one water source (it is noted that the second alternative limitation after the term “or” is not seen to be required because the first limitation is met as described above; however, Quigley is seen to teach storing the water in the pressure tank shown in in Figure 2 downstream of the pump).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Tontegode to include measuring the quality of the water in the tank and deliver the water to the source if the quality is above a threshold as taught by Quigley for the purpose of ensuring that contaminated water is not delivered to the washing machine.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tontegode (US Patent Application 2011/0036410) in view of Quigley et al. (US Patent Application 2016/0115675) as applied to claim 1 above, and further in view of O’regan, Jr. (US Patent Application 2011/0210049).
Regarding Claim 6, Tontegode does not disclose control means configured to control an antimicrobial system provided in the second water tank to avoid microbial growth in the second water tank.
O’regan teaches a system for treating water and further teaches control means (i.e. controlling the rate at which ozone is added as described in para. 0085) configured to control an antimicrobial system (the addition of ozone; it is noted that ozone is one of the examples of an antimicrobial system provided in applicant’s specification) provided in a second water tank 516 to avoid microbial growth in the second water tank (inherent in the addition of ozone in the same manner as achieved by applicant). 
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Tontegode such that the tanks include an antimicrobial system and control means therefore as taught by O’regan for the purpose of eliminating harmful microbiological organisms from the water.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tontegode (US Patent Application 2011/0036410) in view of Quigley et al. (US Patent Application 2016/0115675) as applied to claim 1 above, and further in view of Lorenz (US Patent Application 2011/0308618).
Regarding Claim 7, Tontegode does not disclose control means which is connected to or comprise a connectivity device configured to wirelessly communicate with external devices.
Lorenz teaches a water collection and reutilization system (abstract) and further teaches control means (including computing device 402) which is connected to or comprise a connectivity device (including network interface 434) configured to wirelessly communicate with external devices (e.g. cell phones, PDA’s, etc.; para. 0081).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Tontegode to include control means having a connectivity device configured to wirelessly communicate with external devices as taught by Lorenz for the purpose of allowing a user to be alerted in the event of a failure of one of the components as taught by Lorenz (para. 0087).
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tontegode (US Patent Application 2011/0036410) in view of Quigley et al. (US Patent Application 2016/0115675) as applied to claim 1 above, and further in view of Rhoades (US Patent 7404926).
Regarding Claim 9, Tontegode does not disclose a first filtering means arranged to filter the used water from the at least one used water source and/or a second filtering means arranged to filter used water from the first water tank and the second water tank.
Rhoades teaches a water treatment system and further teaches a filtering means 60 downstream of a pump 56.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Tontegode to include a filtering means downstream of the pump as taught by Rhoades for the purpose of removing impurities from the water.  It is noted that a filtering means arranged downstream of the pump of Tontegode in the manner taught by Rhoades is also downstream of the first and second water tanks and therefore arranged to filter used water from the first water tank and the second water tank. 
Regarding Claim 10, Tontegode in view of Rhoades further discloses the first and/or second filtering means (filtering means as taught by Rhoades at 60 as described above) comprise a pre-filter (first stage filter 61 as taught by Rhoades) and a subsequent filter (second stage filter 63 as taught by Rhoades), wherein the subsequent filter (63 as taught by Rhoades) has a pore size which is lower than a pore-size of the pre-filter (the second stage filter having a pore size of about 25 microns while the pre-filter has a pore size of about 100 microns as taught by Rhoades; col. 4, lines 41-46).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Haese (US Patent 6132138) teaches a grey water recycling system with a potable water supplemental line.  Mercer et al. (US Patent Application 2011/0253604) teaches a system including an ozone generator for treating water.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753